Opinion by
Cline, J.
At the trial petitioner’s witness testified that the appraiser advanced the value of the merchandise by 33% percent; that when the first two or three shipments of this type of merchandise arrived, entry was made at the list price, less 33% percent; that the examiner had no information as to the home market value or the discount and asked the witness to get information from the shipper; that after conferences between representatives of the shipper and customs officials, it was agreed that appraisement of the invoices would be withheld until a test case was decided; that thereafter the witness received a notice that the appraiser had advanced the value of the involved entry by 33% percent; and that subsequently all the other entries were amended by adding back the 33% percent, but the involved entry was not amended because it had been appraised. On the record presented it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.